Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 13-27 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 13, and at least in part, because independent claim 13, recites the limitations: “… wherein the heat sink comprises a plurality of first rows of heat radiation fins provided alternating with a plurality of second rows of heat radiation fins, the plurality of second rows being offset from the plurality of first rows in a direction perpendicular to the flowing direction 2Appln. No.: 15/546,721 of the coolant, and a distance between center lines of adjacent ones of the first and second rows gradually decreasing toward the downstream end of the jacket”,
	Independent claims 20 recites the limitations: “…wherein each heat radiation fin from among the plurality of heat radiation fins comprises an inclination portion that leans toward the downstream side of the coolant flowing in the jacket and an erect portion extending perpendicular to the first surface portion of the heat sink base member”.
	The aforementioned limitations in combination with all remaining limitations of respective claim 13 & 20 are believed to render said claims and all claims depending therefrom (claims 14-19 & 21-27) allowable over the prior art references of record, taken alone or in combination. 
	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A MATEY/Examiner, Art Unit 2835
/BINH B TRAN/Primary Examiner, Art Unit 2848